ORDER
PER CURIAM.
Defendants Lynn R. Moore (Moore) and Michael A. Foran (Foran) appeal the trial court’s judgment entered after a jury verdict finding in favor of Plaintiff Laurie E. Trumbull (Trumbull). The jury returned verdicts in favor of Trumbull in the amount of $13,300 on Count I of Trumbull’s petition, $100,000 on Count II, and $28,500 on Count III of Trumbull’s petition for breach of contract, and returned verdicts in favor of Trumbull on both counts of Foran’s counterclaim.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).